Name: Council Regulation (EC) No 1384/94 of 13 June 1994 imposing a definitive anti-dumping duty on imports of large aluminium electrolytic capacitors originating in the Republic of Korea and Taiwan
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  Asia and Oceania;  trade;  competition
 Date Published: nan

 18 . 6. 94 Official Journal of the European Communities No L 152/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1384/94 of 13 June 1994 imposing a definitive anti-dumping duty on imports of large aluminium electrolytic capacitors originating in the Republic of Korea and Taiwan basis of which it is intended to recommend the imposition of a definitive anti-dumping duty and the definitive collection of amounts secured by way of provisional duty. This company was also granted a period within which to make representations subsequent to the disclosure. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 12 thereof, Having regard to the proposal submitted by the Commis ­ sion after consultation within the Advisory Committee, Whereas : C. Product under investigation and like product A. Provisional measures (4) Regarding the product under consideration, the Taipei Economic and Cultural Office disputed the Commission's preliminary determination of dumping and injury in respect of LAECs origina ­ ting in Taiwan. It was argued that the information on which this determination was made was doubtful because only a few Taiwanese companies manufactured the large capacitors subject to inves ­ tigation and because it was not possible to distin ­ guish between small and large capacitors from Community import statistics. However, no new evidence was submitted to put into question the basis on which the preliminary determination was made. In fact, the Commission's verification in Taiwan revealed the existence of several producers of large capacitors. As regard the like product, no new arguments have been presented. The findings of the Commission as set out in recitals 7 to 10 of Regulation (EC) No 371 /94 are hereby confirmed. (1 ) By Regulation (EC) No 371 /94 (2), the Commission imposed a provisional anti-dumping duty on imports of large aluminium electrolytic capacitors (LAECs) originating in the Republic of Korea and Taiwan and falling within CN code ex 8532 22 00. B. Subsequent procedure (2) Following the imposition of the provisional anti ­ dumping duty, no comments were submitted to the Commission's services by the non-cooperating parties concerned, except a memorandum by Taipei Economic and Cultural Office. No parties requested an opportunity to be heard by the Commission. (3) The Taiwanese cooperating producer was informed of the essential facts and considerations on the D. Dumping 1 . Normal value (5) No comments were received on the preliminary determination of the normal value. Therefore, for the purpose of definitive findings, normal value was established on the same basis and the same (') OJ No L 209, 2. 8 . 1988, p. 1 . Regulation as last amended by Regulation (EC) No 522/94 (OJ No L 66, 10. 3. 1994, p. 10). 0 OJ No L 48, 29. 2. 1994, p. 10 . No L 152/2 Official Journal of the European Communities 18. 6. 94 G. Causation of injury (11 ) No arguments were presented to dispute the Commission's preliminary conclusions on the effect of the dumped imports on the Community industry, as set out in recitals 44 to 47 of Regula ­ tion (EC) No 371 /94. Therefore, the Commission's conclusions are confirmed. methods as those used in the provisional determi ­ nation of dumping. Recitals 11 to 15 of Regulation (EC) No 371 /94 are therefore confirmed. 2. Export price (6) No arguments were presented on the preliminary determination of the export price. The method used to establish export price, as set out in recitals 16 and 17 of Regulation (EC) No 371 /94, is hereby confirmed. 3. Comparison (7) The cooperating producer disputed some figures regarding freight costs and the rejection of an adjustment for salaries paid to salesmen, but no evidence was received to warrant a change in the Commission's provisional findings and conclu ­ sions. The findings and conclusions set out in reci ­ tals 18 and 19 of Regulation (EC) No 371 /94 are therefore confirmed. 4. Dumping margins (8) No further arguments were submitted on the methodology used by the Commission in its preli ­ minary determination . Therefore, the weighted average dumping margins definitively established and expressed as a percentage of the free-at ­ Community-frontier price, are as follows : H. Community interest (12) As set out in recitals 49 to 51 of Regulation (EC) No 371 /94, the interests of the Community industry and of the end users were considered. As no new arguments were put forward in this connec ­ tion, the findings of Regulation (EC) No 371 /94 in this respect are confirmed. I. Duty (13) Provisional measures took the form of an anti ­ dumping duty. The rates were set at the level of the dumping margins found since, as set out in recital 53 of Regulation (EC) No 371 /94, the level neces ­ sary to remove injury was higher. As no new argu ­ ments were put forward in this respect, a definitive duty should be established at the levels of the dumping margins definitively determined in recital 8 of this Regulation.Korea : 70,6 % Taiwan :  Kaimei Electronic Corp. : 10,7%  Other companies : 75,8 % J. Collection of the provisional duties (14) In view of the dumping margins established and the material injury caused to the Community industry, it is considered necessary that the amounts secured by way of the provisional anti ­ dumping duty should be definitively collected,E. Community industry (9) No arguments were presented regarding the defini ­ tion of the Community industry. The findings of the Commission as set out in recitals 22 and 23 of Regulation (EC) No 371 /94 are hereby confirmed. F. Injury HAS ADOPTED THIS REGULATION : Article 1 1 . A definitive anti-dumping duty is hereby imposed on imports of large electrical capacitors, non-solid, alumi ­ nium electrolytic with a CV product (capacitance multi ­ plied by rated voltage) between 8 000 and 550 000 jic (micro-coulombs) at a voltage of 160 V or more, falling within CN code ex 8532 22 00 (Taric codes : 8532 22 00 * 11 , 8532 22 00*13, 8532 22 00*91 and 8532 22 00 * 93), and originating in the Republic of Korea and Taiwan. (10) No new arguments were put forward to modify the Commission's preliminary conclusion on injury. Therefore, the findings and conclusion, as set out in recitals 24 to 42 of Regulation (EC) No 371 /94, are confirmed. 18 . 6. 94 Official Journal of the European Communities No L 152/3 2. The rate of duty applicable to the net free-at ­ Community-frontier price, before duty, shall be as follows : Korea : All companies : 70,6 % Taiwan : 3 . The provisions in force concerning customs duties shall apply. Article 2 The amounts secured by way of the provisional anti ­ dumping duty pursuant to Regulation (EC) No 371 /94 shall be definitively collected in full . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Kaimei Electronic Corp.: 10,7 % (additional Taric code 8773 , Other companies : 75,8 % (additional Taric code 8774 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1994. For the Council The President Th. PANGALOS